This is a review of an order of the Commissioner of Education made pursuant to a vote of the Board of Regents sustaining a determination of the Committee on Grievances that the medical license of petitioner, Else K. La Roe, permitting her to practice medicine in the State of New York, be suspended for a period of six months from October 12, 1939. The Board of Regents accepted and sustained a determination of the Medical Committee on Grievances which found the petitioner guilty of fraud and deceit in the practice of medicine and recommended her suspension from practice for a period of six months. This determination was based upon the findings of the subcommittee of the Medical Committee on Grievances which found that the petitioner had guaranteed to remove a birthmark by a treatment which would consist of applying a new preparation, the formula of which was secret and exclusive to her and a Mr. Mumberg, a chemist, and unknown to other physicians, and that she permitted and aided Mumberg, who was not a physician, to unlawfully practice medicine in treating the birthmark in association with her. While there is grave doubt as to the sufficiency of the evidence to sustain the finding that petitioner guaranteed a cure and that her transactions with the patient constituted fraud and deceit, it is undisputed that she did permit Mumberg, who was not licensed to practice medicine, to treat and administer to the patient and to all intents and purposes to thus practice medicine unlawfully. For this reason the order and determination must be confirmed. Order and determination unanimously confirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.